DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1-5, 11, 13, 17, 23, 25, 32 and 35 have been amended. 
		Claims: 6-10, 12, 14-16, 18-22, 24-31, 33-34 and 36-38 have not 
been amended. 
		Claims: 39-43 have been added.


Claim Objections
Claim 39 is objected to because of the following informalities:  

Claim 39 recites “wherein the first narrowband wireless channel is disposed adjacent the guard band; and wherein the first narrowband wireless channel is disposed adjacent the guard band.” which recites the same limitations twice and appears to be a typographical error and will therefore be interpreted to read as “wherein the first narrowband wireless channel is disposed adjacent the guard band
Appropriate correction is required.


Response to Arguments
Applicant’s arguments filed 07/28/21 with regards to claims 1-43 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that the combination of Soliman’s use of a normal bandwidth channel and a flexible bandwidth channel to communicate with a mobile device in view of Marupaduga’s communication with multiple mobile communication device does not teach or suggest receiving allocation of a first wireless channel; via the first wireless channel, establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment; and via a narrowband wireless channel associated with the first wireless channel, supporting narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment in a manner as recited by the claimed invention (See Pages 13-17 of Applicant’s Arguments filed on 07/28/21).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Soliman in view of Marupaduga does disclose the applicant’s argued limitations of receiving allocation of a first wireless channel; via the first wireless channel, establishing 
.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8, 13-16, 20, 25-34 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLIMAN et al. (US Patent Publication 2013/0115967 herein after referenced as Soliman) in view of Marupaduga et al. (US Patent 10,660,095 herein after referenced as Marupaduga) and further in view of Grindahl et al. (US Patent Publication 2005/0171995 herein after referenced as Grindahl).

Regarding claim 1, Soliman discloses:
A method comprising: (Soliman, [0112] discloses base station (i.e. reads on wireless base station) may also communicate with other base stations (i.e. indicates obviousness of a femtocell or Home Node B base station in a premises which is a customer premises equipment) and base station communication module may provide an X2 interface within an LTE wireless communication technology to provide communication (i.e. indicates obviousness of access connectivity) between some of the base stations; Soliman, [0119] discloses the transceiver module in conjunction with antennas along with other possible components of the base station may transmit information (i.e. reads on establishing access connectivity) to other base stations such as flexible waveforms such that these devices or systems may utilize flexible waveforms; Soliman, [0006] discloses the base station may transmit on a normal bandwidth channel (i.e. reads on first wireless channel) and the flexible bandwidth channel simultaneously and the base station may also transit adaptation information to a mobile device to inform the mobile device of how to adapt its chip rate to receive flexible bandwidth waveforms over the flexible bandwidth channel; Soliman, [0061]-[0063] discloses base stations may be referred to as a Node B, eNodeB, Home NodeB, and/or Home eNodeB and discloses mobile devices may operate on a macro or similar network facilitated by multiple base stations and a portion of the mobile devices may also be registered to operate in femtocell coverage areas and discloses the femtocell base station may be implemented as a Home NodeB HNB or Home eNodeB HeNB and located in a user premises (i.e. reads on customer premises equipment) such as a residence and a macrocell base station may be implemented by a Node B or eNodeB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a macro base station establishes wireless connectivity to utilize a flexible bandwidth and waveform with other base stations by transmitting the flexible bandwidth and waveform information via a normal bandwidth first channel and wherein the other base station includes a femtocell home nodeB customer premises equipment that is located in a customer’s premises).
and via a narrowband wireless channel associated with the first wireless channel, supporting narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment (Soliman, [0098] discloses device 900 may be configured as part of a base station configured to communicate with another device 900 that is part of the mobile device where the two devices 900 communicate over a flexible bandwidth (i.e. reads on narrowband wireless channel); Soliman, [0081] discloses using the narrowband or flexible bandwidth improves overall spectral efficiency by allowing the operator to utilize currently un-used portions of the licensed spectrum; Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel (i.e. reads on narrowband wireless channel) at channel 314 (i.e. reads on associated with first wireless channel) in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Soliman, [0119] discloses the transceiver module in conjunction with antennas along with other possible components of the base station may transmit information to the mobile device such as flexible waveforms such that these devices or systems may utilize flexible waveforms.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a portion of the channel utilized by the base stations communication with another base station in a customer’s premises can be utilized for other communication such as a communication with a mobile device).
Soliman discloses a system wherein a base station communicating on both a normal band channel as well as a narrowband channel that transmits signaling and information over an allocated channel and wherein the system can use various wireless communication systems but fails to explicitly disclose that the system is a “fixed wireless access” system and that the base station first receives information regarding the allocation of the allocated channel and therefore fails to disclose “establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment” and “receiving allocation of a first wireless channel;”.  
In a related field of endeavor, Marupaduga
receiving allocation of a first wireless channel; (Marupaduga, Column 2, Lines 2-7 discloses wireless service provider could acquire a license for radio frequency spectrum and configure base stations to provide service on carriers (i.e. reads on wireless channel) of such bandwidths within the licensed spectrum (i.e. indicates obviousness that the base stations receives the allocation of the wireless channel carriers from the wireless service provider during configuration); Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier (i.e. reads on first wireless channel that is a normal band channel), an in-band carrier and a guard-band carrier (i.e. reads on narrowband wireless channel) and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier; Marupaduga, Column 8, Lines 37-43 discloses the base station could provide service concurrently on each of these carriers in particular, the base station could be connected with one or more WCDs on the host carrier and schedule use of host carrier resources to carry communications to and from those WCDs; Marupaduga, Column 8, Lines 46-50 discloses the base station could at the same time be connected with one or more WCDs on the guard-band carrier and could accordingly schedule use of guardband-carrier resources to carry communications to and from those WCDs; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands; Marupaduga, Column 2, Lines 56-61 discloses a narrow-band carrier could be configured as a guest carrier within the occupied bandwidth of a host carrier in which case the narrow-band carrier would be considered an in-band carrier; Marupaduga, Column 8, Lines 18-23 discloses the WCD could engage in signaling to connect with the base station on that carrier and the network could establish for the WCD one or more bearer connections for carrying data communications to and from the WCD and the base station could establish and maintain a context record for the WCD’s connection; Marupaduga, Column 1, Lines 37-40 discloses the carrier could be a frequency division duplex FDD or time division duplex TDD; Marupaduga, Column 1, Lines 60-67 discloses an air interface protocol may support carriers that have specific frequency bandwidths as the frequency ranges of the downlink and uplink using FDD carrier or as the shared downlink/uplink frequency range using TDD; Marupaduga, Fig. 1 & Column 5, Lines 43-45 discloses a WCD could take various forms.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that base stations receives the radio frequency allocation on the carriers during configuration of the base station by the wireless service provider and that the base station communicates on both a normal band channel as well as a narrowband channel to different devices).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman to incorporate the teachings of Marupaduga for the purpose of providing the system with a means to inform and configure the base station as to which specific carrier is to be utilized (Marupaduga, Column 2, Lines 2-7) and providing the system with a means to provide such a narrow-band carrier without licensing additional spectrum (Marupaduga, Column 2, Lines 27-37) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a base station communicating in both normal band and narrowband channel to multiple different devices as taught by Soliman) with another known element and comparable device utilizing a known technique (i.e. performing a process of a base station communicating in both normal band and narrowband channel to multiple different devices, wherein the base station initially receives wireless carrier allocation from a wireless provider and wherein the normal band and narrowband communications utilize different specific configurations as taught by Marupaduga) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a base station communicating in both normal band and 
 Soliman in view of Marupaduga fails to explicitly disclose a “fixed wireless access” system and therefore fails to disclose “establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment”.
In a related field of endeavor, Grindahl discloses:
establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment (Grindahl, [0078] discloses it can be seen that the fixed wireless access system of the present invention is able to provide multichannel multipoint distribution service maximum throughput and user capacity per spectrum allocated with easy network deployment on both the base station and customer sides; Grindahl, [0014] discloses the fixed wireless access system generally comprises a consumer premise equipment CPE unit that is connected via an Ethernet interface to a small office / home office personal computer or local area network and a base station unit that is connected via an Ethernet interface to a network and the CPE unit transmit the analog signal via radio frequency technology, preferably operating in the 2.5-2.686 GHz range, to a base station unit).

Regarding claim 2, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1, wherein the first wireless channel supports time-division duplex wireless communications; and wherein the narrowband wireless channel associated with the first wireless channel supports frequency-division duplex wireless communications (Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 1, Lines 37-40 discloses the carrier could be a frequency division duplex FDD or time division duplex TDD.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the host carrier can be implemented as a TDD and the narrowband guard carrier can be implemented as a FDD).
Regarding claim 3, Soliman in view of Marupaduga and further in view of Grindahl discloses:
 (Soliman, [0066] discloses a flexible waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands).
Regarding claim 4, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1, wherein the narrowband wireless channel is a first narrowband wireless channel associated with the first wireless channel, the method further comprising: establishing the first narrowband wireless channel in a first guard band associated with the first wireless channel; and establishing a second narrowband wireless channel in a second guard band associated with the first wireless channel, a combination of the first narrowband wireless channel and the second narrowband wireless channel supporting full duplex communications (Soliman, [0066] discloses a flexible waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band; Soliman, [0064] discloses transmissions between the mobile device to a base station includes uplink transmission from a mobile device to a base station and downlink transmissions from a base station to a mobile device and the transmission may include flexible and/or normal waveforms; Marupaduga, Column 1, Lines 60-67 discloses an air interface protocol may support carriers that have specific frequency bandwidths as the frequency ranges of the downlink and uplink using FDD carrier or as the shared downlink/uplink frequency range using TDD; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 1, Lines 37-40 discloses the carrier could be a frequency division duplex FDD or time division duplex TDD.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the narrowband carrier can be implemented within any of or both of the guard band carriers of the host carrier and wherein the guard band carrier can be implemented as being a shared uplink communication and downlink communication or can be implemented where one guard band carrier would be utilized for uplink communications and the second guard band carrier would be utilized for downlink communications).
Regarding claim 8, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1, wherein the first wireless channel is a time-division duplex wireless channel, the method further comprising: allocating a portion of (Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier).
Regarding claim 13 and claim 25, Soliman discloses:
A system comprising: communication management hardware associated with a wireless base station, the communication management hardware operative to: and Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: (Soliman, [0112] discloses base station (i.e. reads on wireless base station) may also communicate with other base stations (i.e. indicates obviousness of a femtocell or Home Node B base station in a premises which is a customer premises equipment) and base station communication module may provide an X2 interface within an LTE wireless communication technology to provide communication between some of the base stations; Soliman, [0119] discloses the transceiver module in conjunction with antennas along with other possible components of the base station may transmit information (i.e. reads on establishing access connectivity) to other base stations such as flexible waveforms such that these devices or systems may utilize flexible waveforms; Soliman, [0006] discloses the base station may transmit on a normal bandwidth channel (i.e. reads on first wireless channel) and the flexible bandwidth channel simultaneously and the base station may also transit adaptation information to a mobile device to inform the mobile device of how to adapt its chip rate to receive flexible bandwidth waveforms over the flexible bandwidth channel; Soliman, [0061]-[0063] discloses base stations may be referred to as a Node B, eNodeB, Home NodeB, and/or Home eNodeB and discloses mobile devices may operate on a macro or similar network facilitated by multiple base stations and a portion of the mobile devices may also be registered to operate in femtocell coverage areas and discloses the femtocell base station may be implemented as a Home NodeB HNB or Home eNodeB HeNB and located in a user premises (i.e. reads on customer premise equipment) such as a residence and a macrocell base station may be implemented by a Node B or eNodeB; Soliman, Fig. 11 & [0111] discloses the base station includes antennas, a transceiver module, memory and a processor module.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a macro base station establishes wireless connectivity to utilize a flexible bandwidth and waveform with other base stations by transmitting the flexible bandwidth and waveform information via a normal bandwidth first channel and wherein the other base station includes a femtocell home nodeB customer premises equipment that is located in a customer’s premises).
and via a narrowband wireless channel, support narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment (Soliman, [0098] discloses device 900 may be configured as part of a base station configured to communicate with another device 900 that is part of the mobile device where the two devices 900 communicate over a flexible bandwidth (i.e. reads on narrowband wireless channel); Soliman, [0081] discloses using the narrowband or flexible bandwidth improves overall spectral efficiency by allowing the operator to utilize currently un-used portions of the licensed spectrum; Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel (i.e. reads on narrowband wireless channel) at channel 314 (i.e. reads on associated with first wireless channel) in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Soliman, [0119] discloses the transceiver module in conjunction with antennas along with other possible components of the base station may transmit information to the mobile device such as flexible waveforms such that these devices or systems may utilize flexible waveforms.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a portion of the channel utilized by the base stations communication with another base station in a customer’s premises can be utilized for other communication such as a communication with a mobile device).
Soliman discloses a system wherein a base station communicating on both a normal band channel as well as a narrowband channel that transmits signaling and information over an allocated channel and wherein the system can use various wireless communication systems but fails to explicitly disclose that the system is a “fixed wireless access” system and that the base station first receives information regarding the allocation of the allocated channel and therefore fails to disclose and therefore fails to “establish fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment” and “receive allocation of a first wireless channel;”.
In a related field of endeavor, Marupaduga
receive allocation of a first wireless channel; (Marupaduga, Column 2, Lines 2-7 discloses wireless service provider could acquire a license for radio frequency spectrum and configure base stations to provide service on carriers (i.e. reads on wireless channel) of such bandwidths within the licensed spectrum (i.e. indicates obviousness that the base stations receives the allocation of the wireless channel carriers from the wireless service provider during configuration); Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier (i.e. reads on first wireless channel that is a normal band channel), an in-band carrier and a guard-band carrier (i.e. reads on narrowband wireless channel) and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier; Marupaduga, Column 8, Lines 37-43 discloses the base station could provide service concurrently on each of these carriers in particular, the base station could be connected with one or more WCDs on the host carrier and schedule use of host carrier resources to carry communications to and from those WCDs; Marupaduga, Column 8, Lines 46-50 discloses the base station could at the same time be connected with one or more WCDs on the guard-band carrier and could accordingly schedule use of guardband-carrier resources to carry communications to and from those WCDs; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands; Marupaduga, Column 2, Lines 56-61 discloses a narrow-band carrier could be configured as a guest carrier within the occupied bandwidth of a host carrier in which case the narrow-band carrier would be considered an in-band carrier; Marupaduga, Column 8, Lines 18-23 discloses the WCD could engage in signaling to connect with the base station on that carrier and the network could establish for the WCD one or more bearer connections for carrying data communications to and from the WCD and the base station could establish and maintain a context record for the WCD’s connection; Marupaduga, Column 1, Lines 60-67 discloses an air interface protocol may support carriers that have specific frequency bandwidths as the frequency ranges of the downlink and uplink using FDD carrier or as the shared downlink/uplink frequency range using TDD; Marupaduga, Column 1, Lines 37-40 discloses the carrier could be a frequency division duplex FDD or time division duplex TDD; Marupaduga, Fig. 1 & Column 5, Lines 43-45 discloses a WCD could take various forms.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that base stations receives the radio frequency allocation on the carriers during configuration of the base station by the wireless service provider and that the base station communicates on both a normal band channel as well as a narrowband channel to different devices).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman to incorporate the teachings of Marupaduga for the purpose of providing the system with a means to inform and configure the base station as to which specific carrier is to be utilized (Marupaduga, Column 2, Lines 2-7) and providing the system with a means to provide such a narrow-band carrier without licensing additional spectrum (Marupaduga, Column 2, Lines 27-37) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a base station communicating in both normal band and 
Soliman in view of Marupaduga fails to explicitly disclose a “fixed wireless access” system and therefore fails to disclose “establish fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment”.
In a related field of endeavor, Grindahl discloses:
establish fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment (Grindahl, [0078] discloses it can be seen that the fixed wireless access system of the present invention is able to provide multichannel multipoint distribution service maximum throughput and user capacity per spectrum allocated with easy network deployment on both the base station and customer sides; Grindahl, [0014] discloses the fixed wireless access system generally comprises a consumer premise equipment CPE unit that is connected via an Ethernet interface to a small office / home office personal computer or local area network and a base station unit that is connected via an Ethernet interface to a network and the CPE unit transmit the analog signal via radio frequency technology, preferably operating in the 2.5-2.686 GHz range, to a base station unit).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga to incorporate the teachings of Grindahl for the purpose of providing the system with a fixed wireless access system that is able to provide multichannel multipoint distribution service maximum throughput and user capacity per spectrum allocated with easy network deployment on both the base station and customer sides (Grindahl, [0078]) and for the purpose of the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process wherein a base station communicates with a customer premise equipment in a network environment as taught by Soliman) with another known element and comparable device utilizing a known technique (i.e. performing a process wherein a 
Regarding claim 14, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The system as in claim 13, wherein the first wireless channel supports time-division duplex wireless communications; and wherein the narrowband wireless channel supports frequency-division duplex wireless communications (Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 1, Lines 37-40 discloses the carrier could be a frequency division duplex FDD or time division duplex TDD.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the host carrier can be implemented as a TDD and the narrowband guard carrier can be implemented as a FDD).
Regarding claim 15, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The system as in claim 13, wherein the communication management hardware is further operative to: establish the narrowband wireless channel in a guard band associated with the first wireless channel (Soliman, [0066] discloses a flexible waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands).
Regarding claim 16, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The system as in claim 13, wherein the narrowband wireless channel is a first narrowband wireless channel associated with the first wireless channel, the communication management hardware further operative to: establish the first narrowband wireless channel in a first guard band associated with the first wireless channel; and establish a second narrowband wireless channel in a second guard band associated with the first wireless channel, the first narrowband wireless channel and the second narrowband wireless channel supporting full duplex communications (Soliman, [0066] discloses a flexible waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band; Soliman, [0064] discloses transmissions between the mobile device to a base station includes uplink transmission from a mobile device to a base station and downlink transmissions from a base station to a mobile device and the transmission may include flexible and/or normal waveforms; Marupaduga, Column 1, Lines 60-67 discloses an air interface protocol may support carriers that have specific frequency bandwidths as the frequency ranges of the downlink and uplink using FDD carrier or as the shared downlink/uplink frequency range using TDD; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 1, Lines 37-40 discloses the carrier could be a frequency division duplex FDD or time division duplex TDD.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the narrowband carrier can be implemented within any of or both of the guard band carriers of the host carrier and wherein the guard band carrier can be implemented as being a shared uplink communication and downlink communication or can be implemented where one guard band carrier would be utilized for uplink communications and the second guard band carrier would be utilized for downlink communications).
Regarding claim 20, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The system as in claim 13, wherein the first wireless channel is a time-division duplex wireless channel, the communication management hardware further operative to: allocate a portion of bandwidth associated with the first wireless channel to implement the narrowband wireless channel (Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier).
Regarding claim 26, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 4, wherein the full duplex communications include uplink communications over the first narrowband wireless channel from the mobile communication device and the wireless base station; and wherein the full duplex communications include downlink communications over the second narrowband wireless channel from the wireless base station to the mobile communication device (Soliman, [0066] discloses a flexible waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band; Soliman, [0064] discloses transmissions between the mobile device to a base station includes uplink transmission from a mobile device to a base station and downlink transmissions from a base station to a mobile device and the transmission may include flexible and/or normal waveforms; Marupaduga, Column 1, Lines 60-67 discloses an air interface protocol may support carriers that have specific frequency bandwidths as the frequency ranges of the downlink and uplink using FDD carrier or as the shared downlink/uplink frequency range using TDD; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 1, Lines 37-40 discloses the carrier could be a frequency division duplex FDD or time division duplex TDD.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the narrowband carrier can be implemented within any of or both of the guard band carriers of the host carrier and wherein the guard band carrier can be implemented as being a shared uplink communication and downlink communication or can be implemented where one guard band carrier would be utilized for uplink communications and the second guard band carrier would be utilized for downlink communications).
Regarding claim 27, Soliman in view of Marupaduga and further in view of Grindahl discloses:
(Soliman, Fig. 2A & [0066] discloses a flexible waveform 210-a first into a portion of spectrum not broad enough to fit a normal waveform such as normal waveforms 215-a and/or 215-b and these waveforms may be part of one or more transmissions and the flexible waveform may fit into a portion of spectrum near an edge of a band which may be a guard band where a normal waveform may not fit and Fig. 2A shows normal waveform 215-a and adjacent normal waveform 215-b and scaled flexible waveform in between the normal waveform 215-a and 215-b; Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other).
Regarding claim 28, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 27 further comprising: selecting the narrowband wireless channel to reside in a guard band between the first wireless channel and the second wireless channel (Soliman, Fig. 2A & [0066] discloses a flexible waveform 210-a first into a portion of spectrum not broad enough to fit a normal waveform such as normal waveforms 215-a and/or 215-b and these waveforms may be part of one or more transmissions and the flexible waveform may fit into a portion of spectrum near an edge of a band which may be a guard band where a normal waveform may not fit and Fig. 2A shows normal waveform 215-a and adjacent normal waveform 215-b and scaled flexible waveform in between the normal waveform 215-a and 215-b; Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other).
Regarding claim 29, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1, wherein the first wireless channel supports broadband communications with respect to the narrowband wireless communications transmitted over the narrowband wireless channel (Soliman, [0057] discloses the techniques described may be used for various wireless communications such as ultra mobile broadband UMB; Soliman, [0067] discloses a wider channel may be split into two or more narrower channels and the wider channel may be a normal bandwidth channel.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the normal band channel communications would be broadband communications).

The method as in claim 1, wherein the narrowband wireless channel is a portion of the first wireless channel, which is allocated to the wireless base station (Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Fig. 2 & Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier).
Regarding claim 31, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1, wherein the narrowband wireless channel is a portion of unallocated bandwidth adjacent to the first wireless channel (Soliman, Fig. 2A & [0066] discloses a flexible waveform 210-a first into a portion of spectrum not broad enough to fit a normal waveform such as normal waveforms 215-a and/or 215-b and these waveforms may be part of one or more transmissions and the flexible waveform may fit into a portion of spectrum near an edge of a band which may be a guard band where a normal waveform may not fit and Fig. 2A shows normal waveform 215-a and adjacent normal waveform 215-b and scaled flexible waveform in between the normal waveform 215-a and 215-b; Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Fig. 2 & Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier).
Regarding claim 32, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1, wherein the wireless connectivity includes a first less-than-all bandwidth portion of the first wireless channel (Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Fig. 2 & Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier).
Regarding claim 33, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 32, wherein the narrowband wireless channel is a second less-than-all bandwidth portion of the first wireless channel  (Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Fig. 2 & Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier).
Regarding claim 34, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1, wherein the narrowband wireless channel is a first narrowband wireless channel; and wherein the first wireless channel is partitioned to (Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Fig. 2 & Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier).

The method as in claim 1, wherein the narrowband wireless channel is a first narrowband wireless channel, the first narrowband wireless channel being a first less-than-all portion of the first wireless channel, the method further comprising: receiving allocation of a second wireless channel; partitioning the second wireless channel to include a second narrowband wireless channel, the second narrowband wireless channel being a first less-than-all portion of the second wireless channel (Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Fig. 2 & Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier).
Regarding claim 37, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 36, wherein a guard band resides between the first narrowband wireless channel and the second narrowband wireless channel (Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands and Fig. 2 shows the in-band carrier 26 and the guard-band carrier 28 in the middle portion of the host-carrier guard band 34 with a portion of the host-carrier guard band 34 in between the in-band carrier 26 and the guard-band carrier 28; Marupaduga, Column 2, Lines 56-61 discloses a narrow-band carrier could be configured as a guest carrier within the occupied bandwidth of a host carrier in which case the narrow-band carrier would be considered an in-band carrier). 
Regarding claim 38, Soliman in view of Marupaduga and further in view of Grindahl discloses:
(Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Fig. 2 & Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier).
Regarding claim 39, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 36, wherein the first narrowband wireless channel is disposed adjacent the guard band(Soliman, [0066] discloses a flexible waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands and Fig. 2 shows the guard-band carrier is adjacent to both sides of the guard-band).
Regarding claim 40, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1 further comprising: receiving allocation of the first wireless channel at a communication management resource associated with the wireless base station; and at the communication management resource, deriving the narrowband wireless channel from the first wireless channel (Marupaduga, Column 2, Lines 2-7 discloses wireless service provider could acquire a license for radio frequency spectrum and configure base stations to provide service on carriers of such bandwidths within the licensed spectrum; Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier, an in-band carrier and a guard-band carrier and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 8, Lines 46-50 discloses the base station could at the same time be connected with one or more WCDs on the guard-band carrier and could accordingly schedule use of guardband-carrier resources to carry communications to and from those WCDs; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands).



Claim 5-6, 17-18 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLIMAN et al. (US Patent Publication 2013/0115967 herein after referenced as Soliman) in view of Marupaduga et al. (US Patent 10,660,095 herein after referenced as Marupaduga) in view of Grindahl et al. (US Patent Publication 2005/0171995 herein after referenced as Grindahl) and further in view of Tudor et al. (US Patent Publication 2002/0059574 herein after referenced as Tudor).



Regarding claim 5 and claim 17, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1 further comprising: and The system as in claim 13, wherein the communication management hardware is further operative to: communicating a message over the narrowband wireless channel to the mobile communication device, (Soliman, [0064] discloses transmissions between the mobile device to a base station includes uplink transmission from a mobile device to a base station and downlink transmissions from a base station to a mobile device and the transmission may include flexible and/or normal waveforms).
Soliman in view of Marupaduga and further in view of Grindahl discloses transmitting a message from a base station to a mobile device but fails to explicitly disclose what is included in said message transmission and therefore fails to disclose “the message indicating availability of services associated with the wireless connectivity supported by the first wireless channel.”
In a related field of endeavor, Tudor discloses:
communicating a message over the narrowband wireless channel to the mobile communication device, the message indicating availability of services associated with the wireless connectivity supported by the first wireless channel (Tudor, [0022] discloses marketing data includes information about a specific piece of content which is useful in establishing the propensity for end users to request that content and this information is stored in a corresponding manner with each piece of content as appropriate and the types of contents include video, audio, games, etc. and the content can be available for download or real time interaction; Tudor, [0024] discloses a narrowband / broadband caching module will provide a storage and delivery solution for content that is available in narrowband/broadband and this module will allow delivery to the end user; Tudor, [0027] discloses provides storage of video content that has the capability to deliver multiple video streams independently to end users as requested; Tudor, [0009] discloses a method and apparatus for complete delivery and management of electronic content including video, audio and data to end users which enables end users to take advantage of an appealing user interface that can operate on various devices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a message comprising the interface is presented to the user to allow the user real time interaction to request and receive content such as video via a narrowband channel).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga and further in view of Grindahl to incorporate the teachings of Tudor for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple 
Regarding claim 6 and claim 18, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1 further comprising: and The system as in claim 13, wherein the communication management hardware is further operative to: communicating a message over the narrowband wireless channel to the mobile communication device, (Soliman, [0064] discloses transmissions between the mobile device to a base station includes uplink transmission from a mobile device to a base station and downlink transmissions from a base station to a mobile device and the transmission may include flexible and/or normal waveforms).
“the message indicating availability of content retrievable over the first wireless channel for playback by the mobile communication device.”
In a related field of endeavor, Tudor discloses:
communicating a message over the narrowband wireless channel to the mobile communication device, the message indicating availability of content retrievable over the first wireless channel for playback by the mobile communication device (Tudor, [0022] discloses marketing data includes information about a specific piece of content which is useful in establishing the propensity for end users to request that content and this information is stored in a corresponding manner with each piece of content as appropriate and the types of contents include video, audio, games, etc. and the content can be available for download or real time interaction; Tudor, [0024] discloses a narrowband / broadband caching module will provide a storage and delivery solution for content that is available in narrowband/broadband and this module will allow delivery to the end user; Tudor, [0027] discloses provides storage of video content that has the capability to deliver multiple video streams independently to end users as requested; Tudor, [0009] discloses a method and apparatus for complete delivery and management of electronic content including video, audio and data to end users which enables end users to take advantage of an appealing user interface that can operate on various devices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a message comprising the interface is presented to the user to allow the user real time interaction to request and receive content such as video via a narrowband channel).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga and further in view of Grindahl to incorporate the teachings of Tudor for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of providing a narrowband service as taught by Soliman & Marupaduga) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a narrowband service, wherein the service includes providing an interface to request and receive various types of content as taught by Tudor) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing a narrowband service (i.e. as taught by Soliman & Marupaduga &Tudor) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   

The method as in claim 6, further comprising: in response to communicating the message, receiving a request for retrieval of the content; and communicating the content from the wireless base station over the first wireless channel to the mobile communication device (Soliman, [0064] discloses transmissions between the mobile device to a base station includes uplink transmission from a mobile device to a base station and downlink transmissions from a base station to a mobile device and the transmission may include flexible and/or normal waveforms; Tudor, [0022] discloses marketing data includes information about a specific piece of content which is useful in establishing the propensity for end users to request that content and this information is stored in a corresponding manner with each piece of content as appropriate and the types of contents include video, audio, games, etc. and the content can be available for download or real time interaction; Tudor, [0024] discloses a narrowband / broadband caching module will provide a storage and delivery solution for content that is available in narrowband/broadband and this module will allow delivery to the end user; Tudor, [0027] discloses provides storage of video content that has the capability to deliver multiple video streams independently to end users as requested; Tudor, [0009] discloses a method and apparatus for complete delivery and management of electronic content including video, audio and data to end users which enables end users to take advantage of an appealing user interface that can operate on various devices).

The method as in claim 41 further comprising: establishing a supplemental wireless communication link between the wireless base station and the mobile communication device; and via the supplemental wireless communication link, communicating the requested content over the first wireless channel to the mobile communication device (Soliman, [0064] discloses transmissions between the mobile device to a base station includes uplink transmission from a mobile device to a base station and downlink transmissions from a base station to a mobile device and the transmission may include flexible and/or normal waveforms; Soliman, [0076] one or more additional flexible channel; Tudor, [0022] discloses marketing data includes information about a specific piece of content which is useful in establishing the propensity for end users to request that content and this information is stored in a corresponding manner with each piece of content as appropriate and the types of contents include video, audio, games, etc. and the content can be available for download or real time interaction; Tudor, [0024] discloses a narrowband / broadband caching module will provide a storage and delivery solution for content that is available in narrowband/broadband and this module will allow delivery to the end user; Tudor, [0027] discloses provides storage of video content that has the capability to deliver multiple video streams independently to end users as requested; Tudor, [0009] discloses a method and apparatus for complete delivery and management of electronic content including video, audio and data to end users which enables end users to take advantage of an appealing user interface that can operate on various devices).



Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLIMAN et al. (US Patent Publication 2013/0115967 herein after referenced as Soliman) in view of Marupaduga et al. (US Patent 10,660,095 herein after referenced as Marupaduga) in view of Grindahl et al. (US Patent Publication 2005/0171995 herein after referenced as Grindahl) and further in view of Luo et al. (US Patent Publication 2017/0013465 herein after referenced as Luo).  

Regarding claim 7 and claim 19, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1 further comprising: and The system as in claim 13, wherein the communication management hardware is further operative to: receiving allocation of the first wireless channel from a spectrum access system (Marupaduga, Column 2, Lines 2-7 discloses wireless service provider could acquire a license for radio frequency spectrum and configure base stations to provide service on carriers of such bandwidths within the licensed spectrum).
Soliman in view of Marupaduga and further in view of Grindahl discloses a base station configured to receive an allocation of the carriers to be utilized but fails to explicitly disclose that said carriers are shared with other base stations and therefore “a spectrum access system in which multiple base stations share use of a set of available wireless channels.”
In a related field of endeavor, Luo discloses:
receiving allocation of the first wireless channel from a spectrum access system in which multiple base stations share use of a set of available wireless channels (Luo, [0011] discloses a spectrum manager for allocating a shared frequency spectrum in a wireless communication system comprising a plurality of base stations for wireless communication terminals; Luo, [0009] discloses one object of the present invention is to provide a technology for allocating a shared frequency spectrum to operators which allows a flexible spectrum sharing between operators while providing an efficient co-channel interference management at the same time).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga and further in view of Grindahl to incorporate the teachings of Luo for the purpose of providing the system with a means for allocating a shared frequency spectrum to operators which allows a flexible spectrum sharing between operators while providing an efficient co-channel interference management at the same time (Luo, [0009]).


Claim 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLIMAN et al. (US Patent Publication 2013/0115967 herein after referenced as Soliman) in view of Marupaduga et al. (US Patent 10,660,095 herein after referenced as .

Regarding claim 9 and claim 21, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1 (see claim 1) and The system as in claim 13 (see claim 13).   Soliman in view of Marupaduga and further in view of Grindahl discloses dynamically adjusting a chip rate to utilize a flexible bandwidth channel as well as disclosing that said narrowband channel may be implemented in a guard band but fails to explicitly disclose that the size or magnitude of said narrowband wireless channel within the guard band is adjusted and therefore fails to disclose “adjusting a magnitude of a carrier frequency of the narrowband wireless channel, the narrowband wireless channel adjusted within a guard band associated with the first wireless channel.”
	In a related field of endeavor, Kang discloses:
adjusting a magnitude of a carrier frequency of the narrowband wireless channel, the narrowband wireless channel adjusted within a guard band associated with the first wireless channel (Kang, [0145] discloses a BS may configure a resource pool in a manner that a plurality of narrow band sub pools in size are spaced apart from each other in a guard band interval).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga and further in view of Grindahl to incorporate the teachings of Kang .   


Claim 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLIMAN et al. (US Patent Publication 2013/0115967 herein after referenced as Soliman) in view of Marupaduga et al. (US Patent 10,660,095 herein after referenced as Marupaduga) in view of Grindahl et al. (US Patent Publication 2005/0171995 herein .

Regarding claim 10 and claim 22, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1 (see claim 1) and The system as in claim 13 (see claim 13).  Soliman in view of Marupaduga and further in view of Grindahl discloses a base station establishing a communication channel to various different types of devices utilizing various types of communication protocols but fails to explicitly disclose a citizen band radio system or protocol and therefore fails to disclose “wherein the first wireless channel is allocated from a CBRS (Citizen Band Radio System) wireless spectrum including multiple wireless channels.”
In a related field of endeavor, Schwengler discloses:
wherein the first wireless channel is allocated from a CBRS (Citizen Band Radio System) wireless spectrum including multiple wireless channels (Schwengler, [0059] discloses the universal wireless station comprises at least one antenna that transmit and receive wireless communication signals according to a set of protocols comprising LTE, Citizens Band Radio Service CBRS, etc.; Schwengler, [0056] discloses the universal wireless station which include but are not limited to service provider access points might determine a first set of wireless communications frequencies and protocols and establish a first communication channel between the universal wireless station and the second device using the determined first set of wireless communications frequencies and protocols and in a similar manner, the universal wireless station might determine a second set of wireless communication frequencies and protocols and establish a second communications channel between the universal wireless station and the third device using the determined second set of wireless communications frequencies and protocols (i.e. indicates obviousness of multiple wireless channels as a first and second wireless channels are established).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the system would utilize a communication protocol such as CBRS and establish multiple wireless channels with different devices). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga and further in view of Grindahl to incorporate the teachings of Schwengler for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a base station establishing a communication channel to various different types of devices utilizing various types of communication protocols as taught by Soliman & Marupaduga) with another known element and comparable device utilizing a known technique (i.e. performing a process of a base station establishing a communication channel to various different types of devices utilizing various types of .  


Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLIMAN et al. (US Patent Publication 2013/0115967 herein after referenced as Soliman) in view of Marupaduga et al. (US Patent 10,660,095 herein after referenced as Marupaduga) in view of Grindahl et al. (US Patent Publication 2005/0171995 herein after referenced as Grindahl) and further in view of Becker et al. (US Patent Publication 2010/0265867 herein after referenced as Becker).   

Regarding claim 43, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1 further comprising: via the narrowband wireless channel, providing notification (Soliman, [0064] discloses transmissions between the mobile device to a base station includes uplink transmission from a mobile device to a base station and downlink transmissions from a base station to a mobile device and the transmission may include flexible and/or normal waveforms).
Soliman in view of Marupaduga and further in view of Grindahl discloses a system wherein a base station communicates with a mobile device but fails to explicitly disclose that said communication includes information regarding available wireless services and therefore fails to disclose “providing notification of wireless services to a user of the mobile communication device, the wireless base station supporting the wireless services via the first wireless channel, the use of the mobile communication device not yet subscribing to use of the wireless services.”
In a related field of endeavor, Becker discloses:
providing notification of wireless services to a user of the mobile communication device, the wireless base station supporting the wireless services via the first wireless channel, the use of the mobile communication device not yet subscribing to use of the wireless services (Becker, [0120] discloses the mobile terminals may send service requests for a specific multicast or broadcast service based on service announcement information available at the mobile terminals to their current base station thereby notifying the network about their interest in the service and in response to this request message; Becker, [0067] discloses the service announcement for the multicast or broadcast service may be available to the mobile terminal by reception via macro cell of the mobile communication system; Becker, [0023] discloses the service announcements may be obtained by the UE in several ways and may also be possible that service announcements are part of the contents of a MBMS service for example a dedicated announcement channel for other MBMS services; Becker, [0063] discloses the base station receiving the indication of the service not having been started yet may send a notification in their respective service area to indicate that the multicast or broadcast service has not been started yet and this could prevent mobile terminals interested in the multicast or broadcast service to send a service registration).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga and further in view of Grindahl to incorporate the teachings of Becker for the purpose of providing the system with a means to allow the mobile device to be notified and select specific service of interest (Becker, [0120]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where a base station communicates with a mobile device as taught by Soliman) with another known element and comparable . 


Claim 11-12, 23-24 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLIMAN et al. (US Patent Publication 2013/0115967 herein after referenced as Soliman) in view of Marupaduga et al. (US Patent 10,660,095 herein after referenced as Marupaduga) in view of Grindahl et al. (US Patent Publication 2005/0171995 herein after referenced as Grindahl) in view of Ma et al. (US Patent Publication 2015/0271834 herein after referenced as Ma) and further in view of Gavrilovich (US Patent 5,771,229 herein after referenced as Gavrilovich).

Regarding claim 11, Soliman discloses:
A method comprising: (Soliman, [0112] discloses base station (i.e. reads on wireless base station) may also communicate with other base stations (i.e. indicates obviousness of a femtocell or Home Node B base station in a premises which is a customer premises equipment) and base station communication module may provide an X2 interface within an LTE wireless communication technology to provide communication between some of the base stations; Soliman, [0119] discloses the transceiver module in conjunction with antennas along with other possible components of the base station may transmit information (i.e. reads on establishing access connectivity) to other base stations such as flexible waveforms such that these devices or systems may utilize flexible waveforms; Soliman, [0006] discloses the base station may transmit on a normal bandwidth channel (i.e. reads on first wireless channel) and the flexible bandwidth channel simultaneously and the base station may also transit adaptation information to a mobile device to inform the mobile device of how to adapt its chip rate to receive flexible bandwidth waveforms over the flexible bandwidth channel; Soliman, [0061]-[0063] discloses base stations may be referred to as a Node B, eNodeB, Home NodeB, and/or Home eNodeB and discloses mobile devices may operate on a macro or similar network facilitated by multiple base stations and a portion of the mobile devices may also be registered to operate in femtocell coverage areas and discloses the femtocell base station may be implemented as a Home NodeB HNB or Home eNodeB HeNB and located in a user premises (i.e. reads on customer premises equipment) such as a residence and a macrocell base station may be implemented by a Node B or eNodeB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a macro base station establishes wireless connectivity to utilize a flexible bandwidth and waveform with other base stations by transmitting the flexible bandwidth and waveform information via a normal bandwidth first channel and wherein the other base station includes a femtocell home nodeB customer premises equipment that is located in a customer’s premises).
and via a narrowband wireless channel associated with the first wireless channel, supporting narrowband wireless communications between the wireless base station and a mobile communication device present in the network environment, (Soliman, [0098] discloses device 900 may be configured as part of a base station configured to communicate with another device 900 that is part of the mobile device where the two devices 900 communicate over a flexible bandwidth (i.e. reads on narrowband wireless channel); Soliman, [0081] discloses using the narrowband or flexible bandwidth improves overall spectral efficiency by allowing the operator to utilize currently un-used portions of the licensed spectrum; Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel (i.e. reads on narrowband wireless channel) at channel 314 (i.e. reads on associated with first wireless channel) in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Soliman, [0119] discloses the transceiver module in conjunction with antennas along with other possible components of the base station may transmit information to the mobile device such as flexible waveforms such that these devices or systems may utilize flexible waveforms.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a portion of the channel utilized by the base stations communication with another base station in a customer’s premises can be utilized for other communication such as a communication with a mobile device).
Soliman discloses a system wherein a base station communicating on both a normal band channel as well as a narrowband channel that transmits signaling and information over an allocated channel and wherein the system can use various wireless communication systems but fails to explicitly disclose that the system is a “fixed wireless access” system and that the base station first receives information regarding the allocation of the allocated channel and also fails to explicitly disclose what happens “fixed wireless access connectivity” and “establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment;” and “receiving allocation of a first wireless channel;” and “in response to receiving input indicating that the first wireless channel is no longer available for use, terminating the wireless connectivity between the wireless base station and the customer premises equipment; in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establishing the wireless connectivity between the wireless base station and the customer premises equipment; and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device.”
In a related field of endeavor, Marupaduga discloses:
receiving allocation of a first wireless channel; (Marupaduga, Column 2, Lines 2-7 discloses wireless service provider could acquire a license for radio frequency spectrum and configure base stations to provide service on carriers (i.e. reads on wireless channel) of such bandwidths within the licensed spectrum (i.e. indicates obviousness that the base stations receives the allocation of the wireless channel carriers from the wireless service provider during configuration); Marupaduga, Fig. 2 & Column 5, Lines 63-67 discloses a base station could provide service on one or more carriers including a host carrier (i.e. reads on first wireless channel that is a normal band channel), an in-band carrier and a guard-band carrier (i.e. reads on narrowband wireless channel) and each such carrier could define a downlink and an uplink and could be FDD or TDD and Fig. 2 shows the host carrier bandwidth 30 includes a host carrier guard band 34 in the beginning and the end of a host carrier occupied bandwidth 32 and the host carrier 24 and in-band carrier 26 are located within a portion of the host-carrier occupied bandwidth 32 and the guard-band carrier 28 is located within a middle portion of the host-carrier guard-band 34; Marupaduga, Column 2, Lines 27-37 discloses one way to provide such a narrow-band carrier without licensing additional spectrum is to configure the narrow-band carrier within the allotted bandwidth of a wider-band wide-band carrier and the base station is configured to provide service on a standard LTE carrier such as one of those noted above, and the base station could also be configured to provide service on a narrow-band carrier defined within the LTE carrier’s bandwidth and the wide-band carrier could be considered as a host carrier and the narrowband carrier could be considered as a guest carrier; Marupaduga, Column 8, Lines 37-43 discloses the base station could provide service concurrently on each of these carriers in particular, the base station could be connected with one or more WCDs on the host carrier and schedule use of host carrier resources to carry communications to and from those WCDs; Marupaduga, Column 8, Lines 46-50 discloses the base station could at the same time be connected with one or more WCDs on the guard-band carrier and could accordingly schedule use of guardband-carrier resources to carry communications to and from those WCDs; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands; Marupaduga, Column 2, Lines 56-61 discloses a narrow-band carrier could be configured as a guest carrier within the occupied bandwidth of a host carrier in which case the narrow-band carrier would be considered an in-band carrier; Marupaduga, Column 8, Lines 18-23 discloses the WCD could engage in signaling to connect with the base station on that carrier and the network could establish for the WCD one or more bearer connections for carrying data communications to and from the WCD and the base station could establish and maintain a context record for the WCD’s connection; Marupaduga, Column 1, Lines 37-40 discloses the carrier could be a frequency division duplex FDD or time division duplex TDD; Marupaduga, Column 1, Lines 60-67 discloses an air interface protocol may support carriers that have specific frequency bandwidths as the frequency ranges of the downlink and uplink using FDD carrier or as the shared downlink/uplink frequency range using TDD; Marupaduga, Fig. 1 & Column 5, Lines 43-45 discloses a WCD could take various forms.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that base stations receives the radio frequency allocation on the carriers during configuration of the base station by the wireless service provider and that the base station communicates on both a normal band channel as well as a narrowband channel to different devices).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman to  for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a base station communicating in both normal band and narrowband channel to multiple different devices as taught by Soliman) with another known element and comparable device utilizing a known technique (i.e. performing a process of a base station communicating in both normal band and narrowband channel to multiple different devices, wherein the base station initially receives wireless carrier allocation from a wireless provider and wherein the normal band and narrowband communications utilize different specific configurations as taught by Marupaduga) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a base station communicating in both normal band and narrowband channel to multiple different devices (i.e. as taught by Soliman & Marupaduga) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, 
Soliman in view of Marupaduga fails to disclose “fixed wireless access connectivity” and “establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment;” and “in response to receiving input indicating that the first wireless channel is no longer available for use, terminating the wireless connectivity between the wireless base station and the customer premises equipment; in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establishing the wireless connectivity between the wireless base station and the customer premises equipment; and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device.”
In a related field of endeavor, Grindahl discloses:
fixed wireless access connectivity; establishing fixed wireless access connectivity between a wireless base station and first customer premises equipment in a network environment; (Grindahl, [0078] discloses it can be seen that the fixed wireless access system of the present invention is able to provide multichannel multipoint distribution service maximum throughput and user capacity per spectrum allocated with easy network deployment on both the base station and customer sides; Grindahl, [0014] discloses the fixed wireless access system generally comprises a consumer premise equipment CPE unit that is connected via an Ethernet interface to a small office / home office personal computer or local area network and a base station unit that is connected via an Ethernet interface to a network and the CPE unit transmit the analog signal via radio frequency technology, preferably operating in the 2.5-2.686 GHz range, to a base station unit).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga to incorporate the teachings of Grindahl for the purpose of providing the system with a fixed wireless access system that is able to provide multichannel multipoint distribution service maximum throughput and user capacity per spectrum allocated with easy network deployment on both the base station and customer sides (Grindahl, [0078]) and for the purpose of the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process wherein a base station communicates with a customer premise equipment in a network environment as taught by Soliman) with another known element and comparable device utilizing a known technique (i.e. performing a process wherein a base station communicates with a customer premise equipment in a network 
Soliman in view of Marupaduga and further in view of Grindahl fails to disclose “in response to receiving input indicating that the first wireless channel is no longer available for use, terminating the wireless connectivity between the wireless base station and the customer premises equipment; in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establishing the wireless connectivity between the wireless base station and the customer premises equipment; and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device.”
In a related field of endeavor, Ma discloses:
in response to receiving input indicating that the first wireless channel is no longer available for use, terminating the wireless connectivity between the wireless base station and the customer premises equipment; in response to receiving assignment of a (Ma, [0085]-[0086] discloses when a channel currently allocated to an AP has bad conditions, the AP may inform the BAC which may find a replacement channel for the AP and the BAC may send the channel reassignment to the AP and when a channel currently allocated to the network becomes unavailable as reported by the sensing toolbox, the BAC may find a replacement channel and the BAC may send the channel re-assignment to the proper AP and discloses the message may include a channel status indication that report of channel failure where a device indicates that a certain channel is down and BA reconfiguration where the BAC sends a message to tell the AP a replacement of old channels by new channels; Ma, [0088] discloses the BA reconfiguration message may inform stopping using old channels while new channels are not assigned yet and may inform starting using new channels; Ma, [0104] discloses the DSM engine may be implemented as part of a base station; Ma, [0063] discloses the DSM system may include the DSM engine which in turn may include a CMF that includes a BAC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station that includes the DSM and BAC replaces the previous channels to an access point customer premise equipment with a new channel and reestablishes the connection with new channels in the event that the previous channel becomes unavailable).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in 
Soliman in view of Marupaduga in view of Grindahl and further in view of Ma discloses reestablishing communication via a new channel between a base station and an access point when an old channel is unavailable but fails to disclose that a channel is also reestablished between the base station and a mobile device in the event that the old channel is unavailable and therefore fails to disclose “and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device”.
	In a related field of endeavor, Gavrilovich discloses:
and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device (Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 discloses independent wireless narrowband communication channels should be established through the wireless communication system and it is contemplated that additional or spare channels may be established during call setup to be used as replacement for failed channels; Gavrilovich, Column 9, Lines 29-34 discloses if a wireless communication channel is lost or compromised for any reason, multiplexers 38, 39 may reduce the broadband rate and initiate reestablishment of the lost communication channel over another channel without terminating the broadband connection; Gavrilovich, Fig. 2 & Column 6, Lines 43-47 discloses a mobile communication unit includes an inverse multiplexer 39; Gavrilovich, Column 6, Lines 26-40 discloses mobile station is designed to communicate with base stations over radio frequency channels.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile station reestablishes narrowband communication over a new channel when a previous channel is lost and becomes unavailable).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga in view of Grindahl and further in view of Ma to incorporate the teachings of Gavrilovich for the purpose of providing the system with a means to ensure continuation of service via a new channel when a previous channel is determined to be unavailable (Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 & Column 9, Lines 29-34).
Regarding claim 12, Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich discloses:
The method as in claim 11, wherein the narrowband wireless channel is established in a guard band associated with the first wireless channel prior to assignment of the second wireless channel to the wireless base station; and wherein (Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Soliman, [0066] discloses a flexible waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands; Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 discloses independent wireless narrowband communication channels should be established through the wireless communication system and it is contemplated that additional or spare channels may be established during call setup to be used as replacement for failed channels; Gavrilovich, Column 9, Lines 29-34 discloses if a wireless communication channel is lost or compromised for any reason, multiplexers 38, 39 may reduce the broadband rate and initiate reestablishment of the lost communication channel over another channel without terminating the broadband connection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a previous narrowband channel to be in a guard band and the new replacement narrowband channel would also be in a guard band).
Regarding claim 23, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The system as in claim 13 (see claim 13).  Soliman in view of Marupaduga and further in view of Grindahl fails to explicitly disclose what happens when an allocated channel becomes unavailable and therefore fails to disclose “wherein the communication management hardware is further operative to: in response to receiving input indicating that the first wireless channel is no longer available for use, terminate the fixed wireless access connectivity between the wireless base station and the first customer premises equipment; in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establish the fixed wireless access connectivity between the wireless base station and the first customer premises equipment; and re-establish the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device.”
In a related field of endeavor, Ma discloses:
wherein the communication management hardware is further operative to: in response to receiving input indicating that the first wireless channel is no longer available for use, terminate the wireless connectivity between the wireless base station and the first customer premises equipment; in response to receiving assignment of a (Ma, [0085]-[0086] discloses when a channel currently allocated to an AP has bad conditions, the AP may inform the BAC which may find a replacement channel for the AP and the BAC may send the channel reassignment to the AP and when a channel currently allocated to the network becomes unavailable as reported by the sensing toolbox, the BAC may find a replacement channel and the BAC may send the channel re-assignment to the proper AP and discloses the message may include a channel status indication that report of channel failure where a device indicates that a certain channel is down and BA reconfiguration where the BAC sends a message to tell the AP a replacement of old channels by new channels; Ma, [0088] discloses the BA reconfiguration message may inform stopping using old channels while new channels are not assigned yet and may inform starting using new channels; Ma, [0104] discloses the DSM engine may be implemented as part of a base station; Ma, [0063] discloses the DSM system may include the DSM engine which in turn may include a CMF that includes a BAC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station that includes the DSM and BAC replaces the previous channels to an access point customer premise equipment with a new channel and reestablishes the connection with new channels in the event that the previous channel becomes unavailable).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in 
Soliman in view of Marupaduga in view of Grindahl and further in view of Ma discloses reestablishing communication via a new channel between a base station and an access point when an old channel is unavailable but fails to disclose that a channel is also reestablished between the base station and a mobile device in the event that the old channel is unavailable and therefore fails to disclose “and re-establish the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device.”
In a related field of endeavor, Gavrilovich discloses:
and re-establish the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device (Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 discloses independent wireless narrowband communication channels should be established through the wireless communication system and it is contemplated that additional or spare channels may be established during call setup to be used as replacement for failed channels; Gavrilovich, Column 9, Lines 29-34 discloses if a wireless communication channel is lost or compromised for any reason, multiplexers 38, 39 may reduce the broadband rate and initiate reestablishment of the lost communication channel over another channel without terminating the broadband connection; Gavrilovich, Fig. 2 & Column 6, Lines 43-47 discloses a mobile communication unit includes an inverse multiplexer 39; Gavrilovich, Column 6, Lines 26-40 discloses mobile station is designed to communicate with base stations over radio frequency channels.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile station reestablishes narrowband communication over a new channel when a previous channel is lost and becomes unavailable).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga in view of Grindahl and further in view of Ma to incorporate the teachings of Gavrilovich for the purpose of providing the system with a means to ensure continuation of service via a new channel when a previous channel is determined to be unavailable (Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 & Column 9, Lines 29-34).
Regarding claim 24, Soliman in view of Marupaduga in view of Grindahl in view of Ma and further in view of Gavrilovich discloses:
The system as in claim 23, wherein the narrowband wireless channel is established in a guard band associated with the first wireless channel prior to (Soliman, Fig. 3 & [0074] discloses there are empty portions of spectrum where flexible bandwidth could be utilized including portions from mobile transmit band and the base transmit band and different possible scenarios could be implemented including but not limited to ¼ channel at channel 314 in sub-band A, ¼ channel at channel #353 in sub-band B, etc. and Fig. 3 shows sub-band A and sub-band B are adjacent to each other; Soliman, [0066] discloses a flexible waveform that may fit into a portion of spectrum near an edge of a band which may be a guard band; Marupaduga, Fig. 2 & Column 6, Lines 33-38 discloses the guard-band carrier could be a narrowband carrier configured fully within one of the host carrier’s guard bands; Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 discloses independent wireless narrowband communication channels should be established through the wireless communication system and it is contemplated that additional or spare channels may be established during call setup to be used as replacement for failed channels; Gavrilovich, Column 9, Lines 29-34 discloses if a wireless communication channel is lost or compromised for any reason, multiplexers 38, 39 may reduce the broadband rate and initiate reestablishment of the lost communication channel over another channel without terminating the broadband connection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a previous narrowband channel to be in a guard band and the new replacement narrowband channel would also be in a guard band).
Regarding claim 35, Soliman in view of Marupaduga and further in view of Grindahl discloses:
The method as in claim 1 (see claim 1).  Soliman in view of Marupaduga and further in view of Grindahl fails to explicitly disclose what happens when an allocated channel becomes unavailable and therefore fails to disclose “further comprising: in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establishing the fixed wireless access connectivity between the wireless base station and the customer premises equipment via the second wireless channel; and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device.”
In a related field of endeavor, Ma discloses:
further comprising: in response to receiving assignment of a second wireless channel to be used in lieu of the first wireless channel, re-establishing the wireless connectivity between the wireless base station and the customer premises equipment via the second wireless channel; (Ma, [0085]-[0086] discloses when a channel currently allocated to an AP has bad conditions, the AP may inform the BAC which may find a replacement channel for the AP and the BAC may send the channel reassignment to the AP and when a channel currently allocated to the network becomes unavailable as reported by the sensing toolbox, the BAC may find a replacement channel and the BAC may send the channel re-assignment to the proper AP and discloses the message may include a channel status indication that report of channel failure where a device indicates that a certain channel is down and BA reconfiguration where the BAC sends a message to tell the AP a replacement of old channels by new channels; Ma, [0088] discloses the BA reconfiguration message may inform stopping using old channels while new channels are not assigned yet and may inform starting using new channels; Ma, [0104] discloses the DSM engine may be implemented as part of a base station; Ma, [0063] discloses the DSM system may include the DSM engine which in turn may include a CMF that includes a BAC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station that includes the DSM and BAC replaces the previous channels to an access point customer premise equipment with a new channel and reestablishes the connection with new channels in the event that the previous channel becomes unavailable).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga and further in view of Grindahl to incorporate the teachings of Ma for the purpose of providing the system with a means to ensure continuation of service via a new channel when a previous channel is determined to be unavailable (Ma, [0085]-[0086]).
 “and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device.”
In a related field of endeavor, Gavrilovich discloses:
and re-establishing the narrowband wireless channel between the wireless base station and the mobile communication device via bandwidth associated with the second wireless channel, the re-established narrowband wireless channel supporting the narrowband wireless communications between the wireless base station and the mobile communication device (Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 discloses independent wireless narrowband communication channels should be established through the wireless communication system and it is contemplated that additional or spare channels may be established during call setup to be used as replacement for failed channels; Gavrilovich, Column 9, Lines 29-34 discloses if a wireless communication channel is lost or compromised for any reason, multiplexers 38, 39 may reduce the broadband rate and initiate reestablishment of the lost communication channel over another channel without terminating the broadband connection; Gavrilovich, Fig. 2 & Column 6, Lines 43-47 discloses a mobile communication unit includes an inverse multiplexer 39; Gavrilovich, Column 6, Lines 26-40 discloses mobile station is designed to communicate with base stations over radio frequency channels.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile station reestablishes narrowband communication over a new channel when a previous channel is lost and becomes unavailable).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Soliman in view of Marupaduga in view of Grindahl and further in view of Ma to incorporate the teachings of Gavrilovich for the purpose of providing the system with a means to ensure continuation of service via a new channel when a previous channel is determined to be unavailable (Gavrilovich, Column 8, Lines 57 – Column 9, Lines 1-2 & Column 9, Lines 29-34).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645